Citation Nr: 1435694	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the reduction of the rating for eczema from 30 percent to noncompensable, effective July 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran submitted additional evidence subsequent to the most recent statement of the case.  In November and December 2011 statements, the Veteran waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013). 

The December 2011 hearing transcript raises the issue of entitlement to a compensable disability rating for the service-connected eczema disorder.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO reduced the Veteran's disability rating for eczema from 30 percent to noncompensable, effective July 1, 2010.

2.  The RO's decision to reduce the rating for service-connected eczema from 30 percent to noncompensable was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations. 


CONCLUSION OF LAW

The reduction of the disability rating for eczema, from 30 percent to noncompensable, effective July 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7806 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this regard, the duty to notify under the VCAA is triggered by the receipt of a claim.  In the present case of a reduction, there has been no claim, and the duty is therefore not applicable. Moreover, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  Here, such notice requirements with respect to the rating reduction have been met by a January 2010 letter to the Veteran, and are addressed more specifically below.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided an opportunity to testify before the Board.  Moreover, the Veteran has been afforded a fee-based examination in January 2010 that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board notes that during the December 2011 hearing, the Veteran asserted that the January 2010 fee-based examination was inadequate.  Specifically, 
he stated that the examination was "real short," and explained that the examiner did not provide an accurate percentage of areas of exposed skin affected by eczema, as he "didn't take pictures."  The Board, however, finds that the examiner took into account the Veteran's statements, medical history, and provided a thorough examination, to include pictures of the affected areas.  Significantly, the examiner indicated the percentage of the entire body, as well as the percentage of exposed areas affected by the Veteran's eczema.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  In addition, the examiner noted that the Veteran was treated with topical corticosteroids twice per day in the past twelve months.  Id.  Moreover, the examiner indicated that the Veteran's rash was active at the time of the examination.  Thus, the Board finds the January 2010 fee-based examination adequate for adjudication purposes.  
As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection for eczema was granted by rating decision dated in June 2008.  The RO evaluated the Veteran's eczema disorder as 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective February 13, 2008.  By a January 2010 rating decision, the RO proposed to reduce the Veteran's disability rating from 30 percent to noncompensable.  In the April 2010 rating decision currently on appeal, the RO effectuated the aforementioned reduction for eczema, effective July 1, 2010.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.  

The Veteran contends that the April 2010 rating decision, in which the RO reduced that rating of his service-connected eczema disorder from 30 percent to noncompensable, was improper.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The RO satisfied these procedural requirements by way of a rating decision and letter to the Veteran dated January 2010.  
After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. 38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).  Here, notice of the final action was sent in a January 2010 letter and the effective date of the reduction was July 1, 2010.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

The Veteran's 30 percent disability rating was awarded effective February 13, 2008, and was reduced effective July 1, 2010, less than five years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.

As the RO has met the procedural requirements associated with a reduction, the issue now becomes whether the reduction was proper based on the evidence of record.  The pertinent regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 30 percent rating for eczema was assigned by a prior rating action of the RO, effective from February 13, 2008, and remained in effect until July 1, 2010, a period of less than five years.  As the Veteran's disability rating was in effect for less than five years, the greater protections noted in 38 C.F.R. § 3.344 (a) and (b) are not afforded.  Thus, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.

Under Diagnostic Code 7806, a noncompensable rating is assigned under for dermatitis or eczema which involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema which involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema which involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned for dermatitis or eczema which involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In April 2008, the Veteran underwent a fee-based examination.  The Veteran reported that his eczema skin disorder was located on the back of the neck, back of the right knee, on the back, and on the legs.  He stated that over the past 12 months he used corticosteroids for six weeks or more to treat the disorder.  Physical examination revealed eczema located on the posterior legs and neck with exfoliation and crusting.  The skin lesion coverage of exposed area was five percent, and the coverage of the whole body was two percent.  The examiner noted that the skin lesions were not associated with systemic disease.  The examiner diagnosed eczema of the posterior legs and neck.    

An August 2008 VA outpatient treatment record notes the Veteran's report of eczema that occurred in random locations that was treated with topical ointment.  The examiner found lesions with a little scale on the posterior neck.  The assessment was eczema.  

A September 2009 VA outpatient treatment record notes the Veteran's report of mild flares of eczema that responded well to topical steroid.  The Veteran further reported that he considered his eczema to be a minimal problem.       

In January 2010, the Veteran underwent a fee-based examination.  The Veteran reported that his service-connected eczema disorder involved areas that were exposed to the sun, to include the face and neck.  He indicated that his hands and head were not affected.  The Veteran stated his eczema was currently located on the back of his neck, hip, behind the right knee, buttocks, and around the genital area.  He further stated that he experienced constant itching in these areas.  He reported that in the past 12 months, he used topical corticosteroids two times daily.  He denied exudation, ulcer formation, shedding, and crusting.  The Veteran indicated that he did not use UVB, intensive light therapy, PUVA, or electron Beam therapy for his disorder.  He stated that he did not experience any overall functional impairment as a result of his eczema disorder.  Physical examination revealed eczema; however, it did not demonstrate acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The examiner noted that the eczema was located on the Veteran's neck, left hip, and right knee, all with characteristic exfoliation.  There was no evidence of ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The Veteran's skin lesions were less than zero percent in the exposed area, and one percent of the whole body; pictures were included in the report.  The skin lesions were not associated with a systemic disease, nor did they manifest with a nervous condition.  The examiner diagnosed eczema and noted that such disorder was active with rash during the examination.  The examiner stated that the Veteran's usual occupation was not affected.         

A September 2010 VA outpatient treatment record notes the Veteran's report of a history of eczema.  The Veteran reported that had been feeling well with no new issues.  The examiner noted that the Veteran's eczema was unchanged with periodic flares.  

In February 2011, the Veteran underwent a VA examination.  The Veteran reported that his rash began while serving in Iraq, and spread from his check to his arm.  He stated that was treated with topical cream that helped temporarily until the rash returned.  He also stated that in the past 12 months, he was treated with topical Triamcinalone cream twice per day.  He indicated that he currently experienced itchy, scaly, and redness of the affected areas of his skin.  The Veteran reported that the rash behind his right knee, right buttock, and left hip had never completely healed.  Physical examination revealed less than five percent of exposed areas affected, including the head, face, neck, and hands, as well as less than five percent of total body area affected.  The examiner diagnosed chronic nummular eczema.  

An October 2011 VA outpatient treatment record notes the Veteran's report of a history of eczema.  The Veteran stated that he felt well and denied any new issues.  
Examination revealed a lesion on the back of the neck.  The examiner noted that the Veteran's skin problems were stable with intermittent use of topical steroid cream.  The examiner diagnosed eczema.  

In December 2011, the Veteran testified before the Board regarding his service-connected eczema disorder.  The Veteran stated that his most recent VA examination (October 2011) was "very brief."  He further stated that he had received continuous care from VA, to include a prescription for topical cream, which did not completely rid his body of eczema.  The Veteran indicated that his eczema had not gotten better, and had spread.  He stated that the January 2010 fee-based examination was "real short," and explained that the examiner did not provide an accurate percentage of areas of exposed skin affected by eczema because he "didn't take pictures."

Upon review of the record, the Board finds that the evidence of record at the time of the April 2010 rating decision that effectuated the reduction for eczema from 30 percent to noncompensable, effective July 1, 2010, supports the assignment of a noncompensable disability rating.  At the time of this decision, the evidence included the January 2010 fee-based examination report, which showed that a noncompensable rating, and no higher, was appropriate for the Veteran's service-connected eczema disorder.  Although the evidence of record dated prior to the April 2010 rating decision (April 2008 fee-based examination) supports the assignment of a 10 percent disability rating, the evidence dated since such rating decision does not support the assignment of a compensable disability rating.  Consequently, the RO's decision to reduce the rating for the Veteran's service-connected eczema disorder from 30 percent to noncompensable was supported by the evidence of record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.    

In reaching the above determination, the Board has also considered the Veteran's statements that the reduction of the 30 percent rating to a noncompensable rating was not warranted for his service-connected eczema disorder.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the aforementioned examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating to an eczema disorder to the appropriate diagnostic code.  On the other hand, competent evidence concerning the nature and extent of the Veteran's service-connected eczema disorder has been provided by the medical personnel who have examined his skin and have rendered pertinent findings in conjunction with the evaluations.  The medical findings, as provided in the examination reports, directly address the criteria under which the Veteran's service-connected eczema disorder is evaluated.

The Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that reduction was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












ORDER

The rating reduction for the Veteran's eczema from a 30 percent evaluation to a noncompensable evaluation, effective July 1, 2010, was proper, and therefore, the appeal for restoration is denied.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


